SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11129 COMMUNITY TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 346 North Mayo Trail Pikeville, Kentucky (address of principal executive offices) (Zip Code) (606) 432-1414 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerü Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock – 15,250,149 shares outstanding at October 31, 2010 PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements The accompanying information has not been audited by independent registered public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature. The accompanying condensed consolidated financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the Registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q should refer to the Registrant’s Form 10-K for the year ended December 31, 2009 for further information in this regard. Community Trust Bancorp, Inc. Condensed Consolidated Balance Sheets (dollars in thousands) (unaudited) September 30 December 31 Assets: Cash and due from banks $ $ Interest bearing deposits Federal funds sold Cash and cash equivalents Certificates of deposits in other banks Securities available-for-sale at fair value (amortized cost of $320,360 and $263,756, respectively) Securities held-to-maturity at amortized cost (fair value of $1,667 and $14,435, respectively) Loans held for sale Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Federal Reserve Bank and Federal Home Loan Bank stock Goodwill Core deposit intangible (net of accumulated amortization of $7,246 and $6,857, respectively) Bank owned life insurance Mortgage servicing rights Other real estate owned Other assets Total assets $ $ Liabilities and shareholders’ equity: Deposits Noninterest bearing $ $ Interest bearing Total deposits Repurchase agreements Federal funds purchased and other short-term borrowings Advances from Federal Home Loan Bank Long-term debt Other liabilities Total liabilities Shareholders’ equity: Preferred stock, 300,000 shares authorized and unissued - - Common stock, $5 par value, shares authorized 25,000,000; shares outstanding 2010 – 15,239,459; 2009 – 15,183,987 Capital surplus Retained earnings Accumulated other comprehensive income, net of tax Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Community Trust Bancorp, Inc. Condensed Consolidated Statements of Income and Other Comprehensive Income (unaudited) Three Months Ended Nine Months Ended September 30 September 30 (in thousands except per share data) Interest income: Interest and fees on loans, including loans held for sale $ Interest and dividends on securities Taxable Tax exempt Interest and dividends on Federal Reserve and Federal Home Loan Bank stock 65 Other, including interest on federal funds sold Total interest income Interest expense: Interest on deposits Interest on repurchase agreements and other short-term borrowings Interest on advances from Federal Home Loan Bank 18 56 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Gains on sales of loans, net Trust income Loan related fees Bank owned life insurance Securities gains (losses) 0 (1 ) 0 Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy, net Equipment Data processing Bank franchise tax Legal and professional fees FDIC insurance Other real estate owned provision and expense Other Total noninterest expense Income before income taxes Income taxes Net income Other comprehensive income, net of tax: Unrealized holding gains on securities available-for-sale Comprehensive income $ Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding-basic Weighted average shares outstanding-diluted Dividends declared per share $ See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30 (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred taxes Stock based compensation Excess tax benefits of stock-based compensation 3 Provision for loan and other real estate losses Securities gains 0 ) Gains on sale of mortgage loans held for sale ) ) (Gains) losses on sale of assets, net 4 (6 ) Proceeds from sale of mortgage loans held for sale Funding of mortgage loans held for sale ) ) Amortization of securities premiums and discounts, net Change in cash surrender value of bank owned life insurance ) ) Mortgage servicing rights Fair value adjustments New servicing assets created ) Changes in: Other liabilities Other assets ) ) Net cash provided by operating activities Cash flows from investing activities: Certificates of deposit in other banks Purchase of certificates of deposit ) ) Maturity of certificates of deposit Securities available-for-sale: Proceeds from sales 0 Proceeds from prepayments and maturities Purchase of securities ) ) Securities held-to-maturity: Proceeds from prepayments and maturities Purchase of securities ) ) Change in loans, net ) ) Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment 9 24 Additional investment in equity securities (9 ) ) Proceeds from sale of other real estate and other repossessed assets Additional investment in other real estate owned ) ) Additional investment in bank owned life insurance 0 ) Net cash used in investing activities ) ) Cash flows from financing activities: Change in deposits, net Change in repurchase agreements, federal funds purchased, and other short-term borrowings, net Payments on advances from Federal Home Loan Bank ) ) Issuance of common stock Excess tax benefits of stock-based compensation (3 ) ) Dividends paid ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Income taxes paid $ $ Interest paid Non-cash activities Loans to facilitate the sale of other real estate and other repossessed assets Common stock dividends accrued, paid in subsequent quarter Real estate acquired in settlement of loans See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 - Summary of Significant Accounting Policies In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (which consist of normal recurring accruals) necessary, to present fairly the condensed consolidated financial position as of September 30, 2010, the results of operations for the three and nine months ended September 30, 2010 and 2009, and the cash flows for the nine months ended September 30, 2010 and 2009.In accordance with accounting principles generally accepted in the United States of America for interim financial information, these statements do not include certain information and footnote disclosures required by accounting principles generally accepted in the United States of America for complete annual financial statements.The results of operations for the three and nine months ended September 30, 2010 and 2009, and the cash flows for the nine months ended September 30, 2010 and 2009, are not necessarily indicative of the results to be expected for the full year.The condensed consolidated balance sheet as of December 31, 2009 has been derived from the audited consolidated financial statements of Community Trust Bancorp, Inc. (“CTBI”) for that period.For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2009, included in CTBI’s Annual Report on Form 10-K. Principles of Consolidation – The unaudited condensed consolidated financial statements include the accounts of CTBI and its separate and distinct, wholly owned subsidiaries Community Trust Bank, Inc. (the “Bank”) and Community Trust and Investment Company.All significant intercompany transactions have been eliminated in consolidation. Reclassifications – Certain reclassifications considered to be immaterial have been made in the prior year condensed consolidated financial statements to conform to current year classifications.These reclassifications had no effect on net income. New Accounting Standards – ØDetermining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities – ASC 260, formerly FASB Staff Position (FSP) EITF 03-6-1, addresses whether instruments granted in share-based payment transactions are participating securities prior to vesting and, therefore, need to be included in the earnings allocation in computing earnings per share under the two-class method described in ASC 260-10-45, formerly paragraphs 60 and 61 of FASB Statement No. 128, Earnings Per Share.This standard was effective January 1, 2009, and did not have a significant impact on our consolidated financial statements. ØDetermining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly – ASC 820, formerly FSP FAS157-4, affirms that the objective of fair value when the market for an asset is not active is the price that would be received to sell the asset in an orderly transaction and clarifies and includes additional factors for determining whether there has been a significant decrease in market activity for an asset when the market for that asset is not active.ASC 820 requires an entity to base its conclusion about whether a transaction was not orderly on the weight of the evidence.This standard is effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009.CTBI did not elect to early adopt.This standard did not have a significant impact on our consolidated financial statements. ØRecognition and Presentation of Other Than Temporary Impairments – ASC 320, formerly FSP FAS115-2 and FSP FAS124-2, (i)changes existing guidance for determining whether an impairment is other than temporary to debt securities and (ii)replaces the existing requirement that the entity’s management assert it has both the intent and ability to hold an impaired security until recovery with a requirement that management assert: (a)it does not have the intent to sell the security; and (b)it is more likely than not it will not have to sell the security before recovery of its cost basis. Under ASC 320, declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses to the extent the impairment is related to credit losses.The amount of the impairment related to other factors is recognized in other comprehensive income.This standard is effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009.CTBI did not elect to early adopt.This standard did not have a significant impact on our consolidated financial statements. ØAccounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies – ASC 805, formerly FSP FAS141(R)-1, requires that assets acquired and liabilities assumed in a business combination that arise from contingencies be recognized at fair value if fair value can be reasonably estimated.If fair value of such an asset or liability cannot be reasonably estimated, the asset or liability would generally be recognized in accordance with ASC 450, formerly FAS5, Accounting for Contingencies and FASB Interpretation No. (FIN)14, Reasonable Estimation of the Amount of a Loss.ASC 805 removes subsequent accounting guidance for assets and liabilities arising from contingencies and requires entities to develop a systematic and rational basis for subsequently measuring and accounting for assets and liabilities arising from contingencies.This standard also eliminates the requirement to disclose an estimate of the range of outcomes of recognized contingencies at the acquisition date.For unrecognized contingencies, entities are required to include only the disclosures required by ASC 450, formerly FAS5. The standard also requires that contingent consideration arrangements of an acquiree assumed by the acquirer in a business combination be treated as contingent consideration of the acquirer and should be initially and subsequently measured at fair value in accordance with the standard.This standard is effective for assets or liabilities arising from contingencies CTBI acquires in business combinations occurring after January1, 2009. ØAccounting for Transfers of Financial Assets – In June2009, the FASB issued ASC 860, formerly FAS166, Accounting for Transfers of Financial Assets — An Amendment of FAS140.ASC 860 removes the concept of a qualifying special-purpose entity and limits the circumstances in which a financial asset, or portion of a financial asset, should be derecognized when the transferor has not transferred the entire financial asset to an entity that is not consolidated with the transferor in the financial statements being presented and/or when the transferor has continuing involvement with the transferred financial asset.The new standard became effective for CTBI on January1, 2010.The adoption of this standard did not have a material impact on CTBI’s consolidated financial position or results of operations. ØDetermining When to Consolidate Variable Purpose Entities – In June2009, the FASB issued ASC 810, formerly FAS167 — Amendments to FASB Interpretation No.46(R).ASC 810 requires an entity to perform an analysis to determine whether an entity’s variable interest or interests give it a controlling financial interest in a variable interest entity.This standard requires ongoing reassessments of whether an entity is the primary beneficiary of a variable interest entity and enhanced disclosures that provide more transparent information about an entity’s involvement with a variable interest entity.The new standard became effective for CTBI on January1, 2010.The adoption of this standard did not have a material impact on CTBI’s consolidated financial position or results of operations. ØCodification of Authoritative Accounting Principles – In June2009, the FASB issued ASC 105, formerly FAS168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles.ASC 105 establishes the FASB Accounting Standards Codification as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with generally accepted accounting principles (“GAAP”). Rules and interpretative releases of the Securities and Exchange Commission under federal securities laws are also sources of authoritative GAAP for SEC registrants. The new standard became effective for financial statements issued for interim and annual periods ending after September15, 2009.The adoption of this standard did not have a material impact on CTBI’s consolidated financial position or results of operations. ØDisclosures Regarding Postretirement Benefit Plan Assets – In December2008, the FASB issued ASC 715, formerly FSP FAS132(R)-1, Employers’ Disclosures about Postretirement Benefit Plan Assets.This standard requires disclosure of the fair value of each major category of plan assets for pension plans and other postretirement benefit plans.The new standard became effective for CTBI on January1, 2010.The adoption of this standard did not have a material impact on CTBI’s consolidated financial position or results of operations. ØImproving Disclosures about Fair Value Measurements – In January 2010, the FASB released Accounting Standards Update (ASU) 2010-06, Improving Disclosures about Fair Value Measurements.ASU 2010-06 amends ASC Subtopic 820, Fair Value Measurements and Disclosures, and Subtopic 715-20, Compensation—Retirement Benefits—Defined Benefit Plans.The new standard expands the existing fair value disclosures required by these two subtopics.Additional disclosures required by the new standard must be made for each period beginning after the effective date.Expansion of disclosures for prior periods to include those required by the ASU is optional. Disclosure changes made by ASU 2010-06 include: · The amounts of and reasons for significant transfers in and out of Level 1, Level 2 and Level 3 fair value measurements and the accounting policy for the date used to recognize such transfers, e.g., actual transaction date, beginning of reporting period date or end of reporting period date · Presentation of purchases, sales, issuances and settlements as separate lines, rather than one net number, in the table reconciling activity for assets and liabilities measured at fair value on a recurring basis using Level 3 inputs · Provision of fair value measurement disclosures for each class of assets and liabilities with a class often being a subset of assets or liabilities within a balance sheet line item.Class should be determined on the basis of the nature and risks of investments in debt and equity securities and generally will not require change from the classifications already employed in disclosures for those investments · Provision of explanations about the valuation techniques and inputs used to determine fair value for both recurring and nonrecurring fair value measurements falling in either Level 2 or Level 3 · Revision of the existing disclosures made by a plan sponsor about fair value for assets of defined benefit pension and other postretirement benefit plans to require those disclosures be made by asset class instead of asset category ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, with early adoption permitted.The one exception involves reporting certain items gross instead of net in the existing activity table for items measured at fair value on a recurring basis using Level 3 inputs, which is effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years and may be adopted earlier if desired.Except for the Level 3 table item, each SEC issuer must apply the ASU starting with its first interim period beginning after December 15, 2009.CTBI did not elect to early adopt the provisions which are effective for years beginning after December 15, 2009 or the December 15, 2010 provisions.ASU 2010-06 has not and is not expected to have a material impact on CTBI’s consolidated financial statements. ØEffect of a Loan Modification When the Loan is Part of a Pool that is Accounted for as a Single Asset – a consensus of the FASB Emerging Issues Task Force – In April 2010, the FASB issued ASU No. 2010-18, Receivables (Topic 310) – Effect of a Loan Modification When the Loan is Part of a Pool that is Accounted for as a Single Asset – a consensus of the FASB Emerging Issues Task Force.ASU 2010-18 provides guidance on account for acquired loans that have evidence of credit deterioration upon acquisition. It allows acquired assets with common risk characteristics to be accounted for in the aggregate as a pool.ASU 2010-18 is effective for modifications of loans accounted for within pools under Subtopic 310-30 in the first interim or annual reporting period ending on or after July 15, 2010.ASU 2010-18 did not have an impact on our financial condition, results of operations, or disclosures. ØDisclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses – In July 2010, the FASB released ASU 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. The standard will help investors assess the credit risk of a company's receivables portfolio and the adequacy of its allowance for credit losses held against the portfolios by expanding credit risk disclosures.Companies will be required to provide more information about the credit quality of their financing receivables in the disclosures to financial statements, such as aging information and credit quality indicators. Both new and existing disclosures must be disaggregated by portfolio segment or class. The disaggregation of information is based on how a company develops its allowance for credit losses and how it manages its credit exposure. The standard will require CTBI to expand disclosures about the credit quality of our loans and the related reserves against them.The additional disclosures will include details on our past due loans, credit quality indicators, and modifications of loans.CTBI will adopt the standard beginning with our December 31, 2010 financial statements. Note 2 – Stock-Based Compensation CTBI’s compensation expense related to stock option grants was $324 thousand and $353 thousand, respectively, for the nine months ended September 30, 2010 and 2009, respectively.Restricted stock expense for the first nine months of 2010 and 2009 was $273 thousand and $67 thousand, respectively.As of September 30, 2010, there was a total of $0.3 million of unrecognized compensation expense related to unvested stock option awards that will be recognized as expense as the awards vest over a weighted average period of 2.2 years. There were options to purchase 4,525 shares of CTBI common stock and 44,996 shares of restricted stock granted during the nine months ended September 30, 2010.The options were granted pursuant to the terms of the 2006 Stock Ownership Incentive Plan, with an exercise price per share of $25.09 (equal to fair market value on date of grant), a term of 10 years, and vesting in five years.The restrictions on the restricted stock will lapse at the end of five years.However, in the event of a change in control of CTBI or the death of the participant, the restrictions will lapse.In the event of the disability of the participant, the restrictions will lapse on a pro rata basis (with respect to 20% of the participant’s restricted stock for each year since the date of award). The Compensation Committee of the Board of Directors will have discretion to review and revise restrictions applicable to a participant’s restricted stock in the event of the participant’s retirement.There were options to purchase 9,000 shares of CTBI common stock and 5,710 shares of restricted stock granted during the nine months ended September 30, 2009. The fair values of options granted during the nine months ended September 30, 2010 and 2009, were established at the date of grant using a Black-Scholes option pricing model with the weighted average assumptions as follows: Nine Months Ended September 30 Expected dividend yield % % Risk-free interest rate % % Expected volatility % % Expected term (in years) Weighted average fair value of options $ $ Note 3 – Securities Securities are classified into held-to-maturity and available-for-sale categories.Held-to-maturity securities are those that CTBI has the positive intent and ability to hold to maturity and are reported at amortized cost.Available-for-sale securities are those that CTBI may decide to sell if needed for liquidity, asset-liability management or other reasons.Available-for-sale securities are reported at fair value, with unrealized gains or losses included as a separate component of equity, net of tax. The amortized cost and fair value of securities at September 30, 2010 are summarized as follows: Available-for-Sale (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Treasury and government agencies $ $ $
